Citation Nr: 1200224	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  02-00 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include lumbar muscle spasms, spondylosis, and degenerative disc disease at L4-L5.

2.  Entitlement to an initial disability rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to November 8, 2004.  

3.  Entitlement to a disability rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) from November 8, 2004.  


REPRESENTATION

Appellant represented by:	National Veterans Legal Services Program, Inc.



WITNESSES AT HEARING ON APPEAL

The Veteran and R.G.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969, for which he received numerous military decorations and awards, including the Purple Heart and the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions issued in December 2000 and February 2004 issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2007, the Veteran and his wife, R.G., testified before the undersigned Veterans Law Judge at a Central Office hearing.  A transcript of the hearing is associated with the claims file.  

By way of procedural background, the Board notes that entitlement to service connection for a low back disability was denied in a July 1994 rating decision.  The Veteran did not appeal that decision or submit evidence related to that issue during the one year appeal period and, thus, it became final.  In November 2003, the Veteran attempted to reopen the issue of service connection for a low back disability but, in a February 2004 rating decision, the RO determined that new and material evidence had not been submitted to reopen the issue of service connection for a low back disability.  The Veteran appealed the RO's determination in February 2004 and the issue was certified to the Board.  

In March 2007, the Board determined that new and material evidence had been submitted to reopen the issue of service connection for a low back disability.  However, the Board remanded the claim in order for additional evidentiary development to be conducted.  In that decision, the Board also remanded the issues of an increased rating for service-connected PTSD for additional development.  

All requested development has been conducted and the issues have been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the equitable disposition of the instant case has been completed.  

2.  The evidence of record establishes that the Veteran incurred a back injury during service.  

3.  There is competent and credible lay evidence of continued back symptomatology following service.  

4.  The evidence of record raises a reasonable doubt as to whether the Veteran's current low back disability is related to his military service.  

5.  The preponderance of the evidence dated prior to February 1, 2005 reflects that, since the pendency of the Veteran's claim, his service-connected PTSD has been manifested by an occupational and social impairment, with reduced reliability and productivity due to anxiety, depression, mild memory loss, and chronic sleep impairment, as well as disturbances in motivation and mood, with increased irritability, and difficulty establishing and maintaining effective relationships.  The evidence does not show symptoms that more nearly approximate the criteria for a 70 percent rating, as the Veteran has generally denied having suicidal or homicidal ideation or plans and has consistently denied having obsessive or ritualistic behavior.  His speech has never been found to be illogical, obscure, or irrelevant, his orientation has been intact, and he is generally described as well-groomed and able to maintain his personal hygiene.  There is no evidence that he has demonstrated near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  

6.  The preponderance of the evidence dated from February 1, 2005 reflects that the Veteran's service-connected PTSD is manifested by occupational and social functioning with deficiencies in interpersonal relations, judgment, and mood, due to symptoms such as, continued but increased flashbacks, nightmares, anxiety, and  mood disturbances.  The evidence shows the Veteran demonstrated a hypervigilant attitude, irritability with outbursts of anger, exaggerated startle response, and ideas of aggressiveness, which are not reflected before February 2005.  The Veteran continues to be socially withdrawn, with impaired relations with others due to phobic avoidance.  The Veteran's thought process is also noted to be blocking, evasive, and circumstantial, with impaired thought content manifested by persecutory delusions and preoccupation with one or two topics.  The evidence reflects changes in the Veteran's ability to communicate and maintain personal hygiene.  From February 2005, physicians noted that the Veteran's symptoms seriously interfere with his employment and social functioning and resulted in an inability to establish adequate interpersonal and social activities.  However, the Veteran's overall disability picture does not more nearly approximate a total impairment in functioning to warrant a 100 percent rating.  Indeed, the preponderance of the evidence does not reflect that, as of February 2005, the Veteran had a gross impairment of thought processes or communication, with persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place.  


CONCLUSIONS OF LAW

1.  A back disability was incurred as a result of active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2011).  

2.  The criteria for an initial disability rating of 50 percent, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).

3.  From February 1, 2005, but no earlier, the criteria for a disability rating no higher than 70 percent for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2003 letter, sent prior to initial unfavorable AOJ decision issued in February 2004, advised the Veteran of the evidence and information necessary to substantiate a service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  

With respect to the increased rating claims on appeal, the RO sent the Veteran a letter in January 2002 that advised him of the evidence and information necessary to substantiate an increased rating claim, including the specific criteria needed to warrant a higher rating for PTSD.  While this notice letter was not sent before the initial AOJ decision in this matter, the AOJ readjudicated the increased rating claims by way of the January 2002 statement of the case (SOC) and supplemental statements of the case (SSOCs) issued in July 2009 and March 2011 after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Additionally, the RO sent the Veteran a letter in March 2006 that informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's service treatment records, as well as all post-service treatment records identified by the Veteran and the record, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with VA examinations in July 1999, June 2005, November 2006, March 2008, December 2008, and February 2009 in connection with the claims on appeal, and there is no allegation or indication that the examinations were inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is seeking service connection for a low back disability.  He has asserted that his current low back disability is related to a low back injury incurred during service which was manifested by pain that has continued after service until the present time.  

The Veteran's service treatment records (STRs) reflect that, in October 1969, the Veteran reported for treatment complaining of a fall that occurred three days prior.  There were mild paravertebral spasms and the assessment was questionable back strain.  The STRs do not contain any additional or subsequent complaints, treatment, or findings related to a low back condition.  In fact, the Veteran's October 1969 separation examination, which was conducted eight days after the in-service injury, reveals that the Veteran's spine was normal and he specifically denied having back trouble of any kind.  

While the Veteran was discharged from active military service in October 1969, his service personnel records contain post-service treatment records, including an October 1971 report of medical examination that shows the Veteran complained of occasional back pain related to a kidney problem.  A special urology examination report reflects that, one month after discharge from service, the Veteran experienced hematuria and was told he had a kidney infection.  While the Veteran reported that he did not have hematuria since that time, he reported that he had pain in the "costlumbar" area, although physician examination did not revealed any tenderness in the "costlumbar" area.  As such, no pertinent diagnosis was rendered at that time.  

Nevertheless, at a physical examination conducted in April 1974, the Veteran denied having any recurrent back pain and physical examination of his spine was normal.  

Otherwise, post-service treatment records dated in October and November 1982, the Veteran's back was normal.  However, in August 1998, the Veteran was noted to have a history of back strain with body aches and arthralgias.  The assessment was low back pain.  

In January 2004, the Veteran's private physician, Dr. L.Q., submitted a statement which noted the Veteran's report of falling in October 1969 in service.  She stated that, at objective examination of the Veteran's back in December 2003, he complained of chronic, severe lumbosacral pain and stiffness, as well as radiating cervical spine pain.  Objective examination at that time revealed marked myospasms on palpitation in the cervical and dorsolumbar area and that a February 2000 MRI revealed degenerative bulge at the L4/5 disc.  Dr. L.Q. opined that the Veteran's injuries are related to the fall he suffered in October 1969 during service, as he stated that he never had the same or similar condition prior to the October 1969 injury.  

The Veteran was afforded a VA examination in March 2008 to determine if he has a current low back disability related to service.  At that time, the Veteran reported the in-service back injury in 1969, which the examiner noted was shortly before he was released from service.  The Veteran explained that he slipped and fell to the ground and landed on his buttocks and he stated that, since that time, he has complained of low back pain which has been constant.  He also reported having stiffness and a pressure-like sensation in his low back.  After interviewing the Veteran and conducting an examination, the VA examiner rendered a diagnosis of degenerative disc disease, L4-:5 and lumbar spondylosis.  However, he opined that, in light of the objective examination, diagnostic studies, and review of the claims file, including the STRs, the Veteran's low back disability is "not at least as likely as not" caused by or aggravated by military service.  

In making this determination, the VA examiner noted that the Veteran did not have documented complaints of back pain following release of military service for more than 10 years and that, while he did have a documented fall in October 1969, there was no further follow-up or complaints of back pain by military or private physicians.  In this context, the VA examiner noted that examination of the Veteran's back in October 1967, October 1969, and April 1974 was normal and that the Veteran denied having back problems at each of those examinations.  As a result, the VA examiner stated that the Veteran's low back pain (strain) was most likely acute and transitory.  

In addition to providing the negative nexus opinion noted above, the March 2008 VA examiner addressed the January 2004 statement from Dr. L.Q., stating that he disagreed with her conclusion.  The VA examiner stated that Dr. L.Q. apparently did not have access to the service treatment records, including the progress notes and the medical examination reports from October 1969 and April 1974.  He stated that, instead, Dr. L.Q. based her opinion on an evaluation done more than 30 years after the Veteran's release service.  The VA examiner noted that the Veteran worked as an electrician and in building maintenance after service and that the low back condition noted in the February 2000 MRI could have happened at any time after service.  The examiner also noted that the Veteran denied having back pain at medical examinations in 1969 and 1974, which he noted was "15 years" after the reported fall which "supposedly" caused back pain since that event.  In sum, the VA examiner stated that he does not agreed with the conclusions reached by Dr. L.Q., as the Veteran's degenerative disc disease could have happened while working as an electrician or in building maintenance and because the lumbar spondylosis is at least as likely as not due to the aging process.  

The Board notes the Veteran was also afforded a VA examination in February 2009 where he was diagnosed with lumbar muscle spasms, spondylosis and degenerative disc disease at L4-L5; however, the February 2009 VA examiner did not provide a medical opinion regarding the likely etiology of the Veteran's current lumbar spine disability.  

After weighing the lay and medical evidence of record, the Board will resolve all reasonable doubt in favor of the Veteran and find that service connection for a low back disability is warranted.  In making this determination, the STRs show the Veteran sought treatment for a fall which resulted in paravertebral spasms and questionable back strain eight days before he was separated from service.  While the Veteran's back was normal at separation from service and he denied having recurrent back pain at that time, he reported having occasional back pain, albeit due to his kidneys, about two years later in October 1971.  The Board notes that the Veteran denied having recurrent back pain in April 1974 and that examination of his spine was normal at that time; however, the Veteran has provided competent lay evidence of continuity of back pain and symptomatology following the in-service back injury.  

Indeed, the Veteran is competent to report the events that occurred during service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  Nevertheless, the Board must determine if his report of continued back pain is credible.  

In evaluating this claim, the Board must consider the application of the relaxed evidentiary standards of 38 U.S.C.A. § 1154(b), which states, in pertinent part, that in the case of any veteran who engaged with combat with the enemy in active service with a military organization during a period of war, the Secretary shall accept as sufficient proof of service-connected of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  The regulation further states that service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary, and that the reasons for granting or denying service-connection in each case shall be recorded in full.  See 38 U.S.C.A. § 1154(b).  Nevertheless, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of a nexus to service.  See Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran's report of back pain related to the in-service injury is considered competent and credible lay evidence, particularly given the notation of a back injury during service.  The negative post-service medical examinations and lay statements related to recurrent back pain and problems would normally preponderate against the Veteran's report of continuity of symptomatology; however, the Board finds his report of continued back pain following service to be competent and credible.  In this regard, the Board notes that the Veteran reported having occasional back pain two years after service in October 1971.  While he attributed his occasional back pain to a kidney problem at that time, he reported that his kidney problem began two months after service and he has attempted to establish service connection for a kidney problem.  See October 1971 report of medical examination; January 1994 statement from the Veteran.  The Board finds that the Veteran's report of back pain shortly after service corroborates his report of continued back pain after service, despite his subsequent denial of recurrent back pain in April 1974, particularly given his assertion that his back pain was occasional.  In this context, the Board also notes that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, the Board finds the Veteran's report of continued back symptomatology is competent and credible.  

As noted, service connection may be granted when the evidence establishes a nexus between active service and a current disability.  In this case, the March 2008 VA examiner opined that it is not at least as likely as not that the Veteran's current low back disability is related to his military service.  The March 2008 VA examination and opinion are considered competent medical evidence; however, the VA examiner's opinion is afforded lessened probative value for the following reasons.  First, the Board notes that the VA examiner's opinion is based upon an inaccurate factual basis, as he stated that there are no documented complaints of back pain following service for more than 10 years.  The VA examiner stated that he reviewed the Veteran's claims file; however, it does not appear that the VA examiner considered the October 1971 medical examination report which shows the Veteran reported having back pain related to his kidney problem two years after separation from service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based upon an inaccurate factual premise has no probative value).  In addition, it does not appear that the VA examiner considered the Veteran's competent lay statements regarding continued back pain following service.  

The evidentiary record also contains a positive nexus opinion from Dr. L.Q., which relates the Veteran's current low back disability to his in-service back injury, based upon the Veteran's report of the in-service injury and his report of not having a back problem prior to service.  However, it does not appear that Dr. L.Q. reviewed any medical records, including the Veteran's STRs, prior to rendering her opinion, as she did not indicate that any such review was conducted.  While this does not automatically render her opinion to be of no probative value, it is not clear if she was aware of all relevant facts in this case, which affects the probative value of her opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Nevertheless, Dr. L.Q.'s opinion is based upon accurate facts, such as the Veteran incurring a low back injury in service and the lack of evidence showing a back problem prior to the in-service injury.  Therefore, Dr. L.Q.'s opinion is afforded minimal probative value.  

While the medical opinions of record have been afforded little to minimal probative value, thereby resulting in no competent, credible, and probative medical opinion of record, the Board finds that, given the evidence of a low back injury shortly before the Veteran's discharge from service and his competent and credible report of continued back pain after service, there is competent evidence to establish a medical nexus between the Veteran's current low back disability and service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addition, the Board finds that there seems to be an equal amount of evidence that weighs in support of and against the Veteran's claim, placing the evidence in relative equipoise.  

Therefore, based on the foregoing reasons and bases, and after resolving all reasonable doubt in favor of the Veteran, the Board finds the preponderance of the evidence supports the grant of service connection for a low back disability.  Accordingly, the Veteran's claim may be granted.  38 U.S.C.A. §  5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Ratings

Service connection for PTSD was established in December 2000, and the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, effective from June 16, 1997.  In January 2001, the Veteran submitted a statement which was accepted as a notice of disagreement as to the initial rating assigned to his service-connected PTSD.  The RO subsequently issued a VCAA letter and SOC addressing the increased rating claim and the Veteran perfected an appeal as to that issue.  However, the Veteran also filed several additional service connection claims, which the RO developed and adjudicated and, thus, the increased rating claim was not immediately certified to the Board.  

Nevertheless, following a June 2004 VA examination, the RO issued a rating decision in July 2005 which increased the Veteran's disability rating for PTSD to 50 percent, effective from November 8, 2004.  The Veteran was advised of the grant of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in July 2005, but he did not withdraw his appeal.  Therefore, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (the veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).  

Therefore, the issues on appeal are as indicated on the first page of this decision: entitlement to an initial disability rating higher than 30 percent and entitlement to a disability rating higher than 50 percent prior to November 8, 2004.  

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may be assigned where the symptomatology warrants different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, DC 9411 (2011).  A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).


Initial Rating Higher than 30 percent

The pertinent evidence of record consists of a July 1999 VA examination report, an August 1998 psychiatric evaluation conducted by Dr. E.R., an April 1999 psychiatric medical report, and VA outpatient treatment records dated from 1982 to 2004.  

The preponderance of the evidence shows that the Veteran was consistently described as well-groomed and oriented to time, person, and place, with normal speech variously described as pleasant and spontaneous.  The evidence shows that the Veteran's thought process was normal, as he was noted to relate well, with coherent, relevant, and logical thoughts.  His thought content was also normal, with no reports or notations of delusions, hallucinations, paranoia, obsessions, panic attacks or suicidal or homicidal ideations.  See July 1999 VA examination report; August 1998 psychiatric evaluation, and VA outpatient treatment records dated February 1997, July and August 1998, January and February 2003, and April 2004.  

Despite the foregoing, the evidence shows the Veteran also experienced anxiety, flashbacks, and a sleep impairment due to nightmares about his experiences in Vietnam.  Indeed, while the evidence showed the Veteran was generally well-functioning, the preponderance of the evidence shows he also had periods of increased anger and irritability.  

In this regard, the preponderance of the evidence shows that the Veteran had disturbances and changes in mood, as his wife reported that the Veteran had crisis periods, with irritability and bad temper.  See VA outpatient treatment records dated January 1997, June 1998; August 1998 psychiatric evaluation.  The evidence also shows that the Veteran reported that he was occasionally depressed.  See July 1999 VA examination report; February 1997 VA outpatient treatment record.  Indeed, the evidence variously describes the Veteran's mood as anxious, depressed, and angry at times, with a constricted affect.  See Id.; January 1997 VA outpatient treatment record.  He was also noted to be very guarded and reluctant, with paranoid ideation.  See VA treatment records dated August 1998 and April 1999 psychiatric medical report.  The evidence also reflects that the Veteran reported having no motivation.  See April 1999 psychiatric medical report.  

The preponderance of the evidence describes the Veteran's judgment as adequate and good, but there are also notations of fair and poor judgment.  See January 1997 VA outpatient treatment record and August 1998 psychiatric evaluation; see also July 1998 VA outpatient treatment record and April 1999 psychiatric medical report.  The evidence variously reflects that the Veteran suffered from some level of short-term memory impairment, although his immediate and remote memory remained good.  See VA outpatient treatment records dated June and August 1998; August 1998 psychiatric evaluation.  

With respect to the Veteran's sleep impairment, the evidence shows that the Veteran's nightmares caused him to physically attack his wife, which resulted in them sleeping in separate rooms.  As a result, physicians noted that the Veteran's PTSD caused marital problems and was affecting his family life.  See VA outpatient treatment records dated January 1997 and August 1998; see also April 1999 psychiatric medical report.  

Based on the foregoing, the Board finds that the preponderance of the evidence supports the grant of an initial 50 percent disability rating, as the evidence shows PTSD symptoms resulting in an occupational and social impairment, with reduced reliability and productivity due to disturbances in motivation and mood and difficulty establishing and maintaining effective relationships.  In making this determination, the Board notes that the evidence shows the Veteran suffered from anxiety, depression, mild memory loss, and chronic sleep impairment, which are criteria under the 30 percent rating; however, the additional evidence showing changes in his motivation and mood, with increased irritability, and difficulty establishing and maintaining effective relationships reflects an increased level of severity of PTSD symptomatology sufficient to warrant a 50 percent rating.  

The Board notes that all of the evidence is not consistent with respect to the level of severity of the Veteran's PTSD symptoms during the time period in question.  Indeed, the April 1999 psychiatric medical report reflects that the Veteran was partially oriented to time and that he was not "looking good."  The report also reflects that the Veteran reported having audio and visual hallucinations, that his short-term, recent, and immediate memory were poor, and that he experienced panic symptoms on a daily basis.  See April 1999 psychiatric medical report.  Likewise, while the August 1998 psychiatric evaluation reflects that the Veteran did not participate in social, cultural, or sports activities in his community, Dr. E.R. also noted that the Veteran has good relations with his neighbors and related well with his relatives.  

While the August 1998 psychiatric evaluation and April 1999 psychiatric medical report are considered competent medical evidence, the Board finds that they are not, as a whole, consistent with the preponderance of the other evidence of record with respect to the Veteran's spatial orientation, personal hygiene, thought content, memory impairment, panic attacks, and ability to establish and maintain effective relationships.  

Therefore, the Board finds that the preponderance of the evidence supports the grant of no higher than a 50 percent rating.  Indeed, the Board finds that the evidence does not show symptoms that more nearly approximate the criteria for a 70 percent rating, as the Veteran has generally denied having suicidal or homicidal ideation or plans and has consistently denied having obsessive or ritualistic behavior.  In addition, his speech has never been found to be illogical, obscure, or irrelevant, his orientation has been intact, and he is generally described as well-groomed and able to maintain his personal hygiene.  Moreover, while the Veteran's mood has been described as depressed, there is no evidence that he has demonstrated near-continuous panic or depression affecting his ability to function independently, appropriately and effectively.  

The Board again notes that the Veteran demonstrated disturbances in motivation and mood; however, the preponderance of the evidence does not reflect that he has impaired impulse control which resulted in periods of violence.  There is evidence showing that the Veteran has attacked his wife during nightmares related to his Vietnam experiences; however, his violence is described as a reenactment of his combat experiences, as opposed to impaired impulse control as contemplated by the 70 percent rating.  

Likewise, a 100 percent rating is not warranted in this case because there is no evidence that the Veteran has persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD is manifested by a moderate occupational and social impairment and warrants no more than a 50 percent disability rating for the time period in question.  This finding is supported by the most recently assigned GAF score of 60 to 65 as shown at the July 1999 VA examination, which denote moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The Board is aware that the symptoms listed under the 70 percent rating are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the record does not show the Veteran manifested symptoms that equal or more nearly approximate the criteria for a 70 percent rating.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of an initial 50 percent rating for service-connected PTSD, but no higher.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, 1 Vet. App. at 55.  

Rating higher than 50 percent from November 8, 2004

In a July 2005 rating decision, the RO determined that the Veteran's PTSD symptoms warranted an increased 50 percent rating from November 8, 2004.  However, as discussed above, the Board finds that the evidence supports an initial 50 percent rating.  

In evaluating this claim, the Board notes that the evidentiary record contains a VA treatment record dated November 8, 2004 which reflects symptoms which warrant a 50 percent rating, but no higher.  Indeed, the treatment record shows that the Veteran was oriented and appropriately groomed, with spontaneous speech and coherent, relevant, and logical thoughts.  The treatment record also reflects that the Veteran denied having suicidal or homicidal thoughts, hallucinations of any kind, panic attacks, obsessions or compulsions, or any disorder of perception.  His memory was also described as intact and his judgment and insight were described as good.  

The Board finds that the November 8, 2004 treatment record does not contain any evidence of increased symptomatology to warrant a rating higher than 50 percent, as there is no evidence of deficiencies in mood or family relations due to symptoms such as spatial disorientation, suicidal ideation, obsessional rituals, impaired speech, or an inability to establish or maintain effective relationships.  

However, the Board finds that, as of February 2005, the evidence shows increased symptoms which more nearly approximate the level of disability contemplated by the 70 percent rating.  In this context, the Board notes that the pertinent evidence of record consists of VA examination reports dated June 2005, November 2006, March 2008, and December 2008, as well as VA outpatient treatment records dated from 2005 to 2010.  

Indeed, from February 2005, the preponderance of the evidence shows that the Veteran continued to report having flashbacks, nightmares, and anxiety but he reported experiencing these symptoms more than usual and the evidence reflects increased disturbances in his mood.  The evidence shows that the Veteran reported being depressed on and off with a hypervigilant attitude.  See VA treatment records dated June and August 2005, September 2006, and March 2009.  The evidence also shows the Veteran continued to experienced irritability with outbursts of anger, exaggerated startle response, and ideas of aggressiveness, which are not reflected before February 2005.  There is also evidence of concentration problems, with feelings of guilt and hopelessness, which are also not reflected before February 2005.  See VA treatment records dated March and September 2006.  

While the evidence dated prior to February 2005 showed the Veteran had difficulty establishing and maintaining effective relationships, the evidence dated after February 2005 reflects that he continues to be social withdrawn with impaired relations with others due to phobic avoidance, as he constantly feels threatened.  See September 2006 VA treatment record.  

The preponderance of the evidence dated from February 2005 describes the Veteran's insight and judgments as poor, with an occasional notation of being fair.  See VA treatment records dated March 2006 and April 2009; see also treatment records dated June 2005, January 2006, and October 2010.  The preponderance of the evidence also reflects that his recent memory is poor.  See treatment records dated March 2006, March 2009, and April 2009.  

While the evidence shows that his thought process remained coherent, relevant, and logical, he was also noted to be blocking, evasive, and circumstantial.  His thought content was also newly reported to include persecutory delusions, with preoccupation with one or two topics.  See December 2008 VA treatment record; February 2008 VA treatment record.  The evidence dated from February 2005 also reflects changes in the Veteran's ability to communicate and maintain personal hygiene, as his speech was variously described as low and high pitched and he was noted to have fair hygiene.  His affect was also described as constricted.  See VA treatment records dated March, April, and November 2009; VA examination reports dated November 2006 and December 2008.  

In sum, the preponderance of the evidence dated from February 2005 shows increased PTSD symptoms which physicians noted seriously interfered with the Veteran's employment and social functioning and resulted in an inability to establish adequate interpersonal and social activities.  See VA examination reports dated June 2005 and November 2006.  

Therefore, the Board finds the preponderance of the evidence dated from February 2005 supports the grant of a 70 percent disability rating, but no higher, as the evidence shows symptoms which result in decreased functioning with deficiencies in interpersonal relations, judgment, and mood, due to symptoms such as impaired speech, impaired impulse control, neglect of personal appearance and hygiene, and an inability to establish and maintain effective relationships.  

This finding is supported by the GAF scores assigned from February 1, 2005, which range from 45 to 55 but are primarily between 45 to 50.  See VA treatment records dated from February 2005 to 2010.  These GAF scores denote serious symptoms or any serious impairment in social, occupational, or school functioning.  

A rating higher than 70 percent is not warranted, however, because the Veteran's overall disability picture does not more nearly approximate a total impairment in functioning to warrant a 100 percent rating.  Indeed, the preponderance of the evidence does not reflect that, as of February 2005, the Veteran had a gross impairment of thought processes or communication, with persistent delusions or hallucinations, grossly inappropriate behavior, or disorientation to time or place at any point during the time period in question.  

Therefore, based on the foregoing, the Board finds that the Veteran's functional impairment caused by service-connected PTSD from February 2005, but no earlier, more nearly approximates the level of impairment contemplated by the criteria for a 70 percent rating, but no higher.  Indeed, as noted, evidence of record shows that the Veteran demonstrates deficiencies in interpersonal relations and mood due to a myriad of symptoms.  However, the evidence does not establish that the Veteran's symptoms result in a total and gross impairment in his ability to think, speak, or act in an appropriate manner.  

Conclusions

The Board has considered the Veteran's service-connected PTSD under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an initial rating higher than 50 percent or a rating higher than 70 percent from February 2005.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's PTSD, as summarized above both before and after February 2005, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of flashbacks, nightmares, anxiety, depression, impaired memory, sleep disturbance, and difficulty with interpersonal relations are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's PTSD during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record also shows the Veteran was granted entitlement to TDIU effective from February 2007.  Therefore, the Board will consider whether TDIU was raised prior to that time.  

In this case, the evidence shows that the Veteran has been unemployed since 1996 and throughout the pendency of this appeal.  However, there is no evidence dated prior to 2005 which reflects that the Veteran's PTSD symptoms seriously interfered with his employment.  In this context, the Board notes that the Veteran's symptoms have always resulted in some difficulty establishing and maintaining effective work and social relationships; however, the evidence does not reflect that the Veteran's symptoms seriously interfere with his employment and social functioning until 2005 and thereafter.  See VA examination reports dated June 2005 and November 2006; see also VA treatment record dated September 2006 and February 2007.  
















	(CONTINUED ON NEXT PAGE)



Given the severity of the Veteran's PTSD, the Board notes that it is likely that his PTSD has also had some effect on his employability; however, the Board finds that the occupational impairment caused by the Veteran's PTSD prior to and after February 2005 is contemplated by the 70 currently assigned.  As such, the Board finds that further discussion of a TDIU is not necessary. 


ORDER

Entitlement to service connection for a low back disability, to include lumbar muscle spasms, spondylosis, and degenerative disc disease at L4-L5, is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an initial 50 percent disability rating, but no higher, is warranted for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to a 70 percent disability rating, but no higher, is warranted for service-connected PTSD from February 2005, but no earlier, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


